     Case 2:21-cv-03884-PA-JC Document 16 Filed 07/27/21 Page 1 of 2 Page ID #:122



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
      EDUIN RENE MIRAMONTES,                )   Case No. 2:21-cv-03884-PA-JC
11                                          )
                                            )
12                         Petitioner,      )
                                            )   ORDER ACCEPTING FINDINGS,
13                  v.                      )   CONCLUSIONS, AND
                                            )   RECOMMENDATIONS OF
14                                          )   UNITED STATES MAGISTRATE
      TAE D. JOHNSON, ACTING                )   JUDGE
15    DIRECTOR, ICE, et al.,                )
                                            )
16                     Respondents.         )
     ________________________________
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19 Habeas Corpus under 28 U.S.C. § 2241 (“Petition”) and supporting documents,
20 the parties’ submissions in support of and in opposition to respondents’ Motion to
21 Dismiss, and all of the records herein, including the June 29, 2021 Report and
22 Recommendation of United States Magistrate Judge (“Report and
23 Recommendation”), and petitioner’s objections to the Report and
24 Recommendation (“Objections”). The Court has further made a de novo
25 determination of those portions of the Report and Recommendation to which
26 objection is made. The Court concurs with and accepts the findings, conclusions,
27 and recommendations of the United States Magistrate Judge and overrules the
28 Objections.
     Case 2:21-cv-03884-PA-JC Document 16 Filed 07/27/21 Page 2 of 2 Page ID #:123



 1         IT IS HEREBY ORDERED that the Motion to Dismiss is granted, the
 2 Petition and this action are dismissed without prejudice, and Judgment be entered
 3 accordingly.
 4         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 5 the Judgment herein on counsel for petitioner and respondents.
 6         IT IS SO ORDERED.
 7
 8 DATED: July 27, 2021
 9
10                                 ________________________________________
11                                            PERCY ANDERSON
                                       UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
